Title: To George Washington from William Colfax, 6 April 1782
From: Colfax, William
To: Washington, George


                        
                            Sir
                            
                                Southernton
                                6th April 1782
                        
                        I am obliged to address you Excellency on a subject I know to be disagreeable, but my reasons, I am
                            persuaded, will aboundantly make it appear that I am not to troblesome, without a cause.
                        The third arrangment of the subaltern Officers of the Connt Line will be presented for
                            your Excellency’s approbation—As an individual; & as an injured person, I protest against. Agreeable to the
                            proceedings of the Board of Genl Officers, that set in June 1778 to determine on,
                            & fix principles by which rank should be settled, “paymasters, not holding Coms in the Line, was to be admitted in
                            such subaltern rank as the field Officers of the regt deemed them competent to” ; and the subsequent
                            Board of officers—of which Genl Heath was presdt, have coincided with them, in this part of their proceedings—and have
                            determined, that those Officers who were arranged in 1776 as Ensigns, with the rank of Lieut., should be Junior to
                            Lieutenants, or those who was considered as 1st Lieut. before the arrangt—They likewise were of
                            oponion, That those 2d Lieuts, who were Comsd as a Lieut., should be considered as a junior grade to those who were 1st
                            Lieut. before June 1778.
                        I have now to complain to Your Excellency of an injury in two instances, in the present arrangment. The field
                            Officers of the Connt Line, who have settled the rank of these Officers, have put Mr Sherman down as
                            the 1st Lieut. in Line, & Mr Beers as the 4th. Mr Sherman never held a Commission in the line ’till after June
                                1778. At that time he enjoyed the Emoluments of a paymaster, and then it was left at his option,
                            either to come in as 1st Lieut., or as an Ensign, with the rank of 2d Lieut. & be continued in the Office of
                            paymaster—he prefered the latter & has ranked as junior to all 1st Lieuts ’till now. I was a 1st Lieut. in March
                                1778—was arranged as such, when Mr Sherman (and it was a matter of choice with him, because he
                            preferred the paymasterey to a 1st Lieutenancy,) was put down as an Ensign with the rank of 2d Lieut.
                        Mr Beers was Comsd as a Lieut. in S.B. Webbs regt before my 1st
                            Lieuty—but his appt to a 1st Lieutenancy was Junior to mine, agreeable to his own affission. What I have said, with respect to the sentiments of the Board of Genl Officers, I have Genl Parsons Authority
                            for—but they were not explicit enough in framing their proceedings & the field Officers have
                            misconstrued them. What I have said with regard to the appt of these offs, & my own, I have the best Authority
                            for—the Muster rolls of the regiments.
                        My situation is very peculiar. If these Officers are permitted to rank me, I shall be thrown out of a vacancy
                            for a Captaincy this spring, of which I had the most flattering prospects, and to which, I ought to have
                            succeded two years ago; Besides it is a manifest injustice, and I am persuaded Your
                            Excellency will think so, from what you said on this subject the last winter.
                        Colo. Humphrey’s will be able to inform your Excellency more particularly of the situation of Mr Sherman—he
                            belongs to the same regiment. I am With great respect Your Excellency’s most Obed: H’ble servant
                        
                            W. Colfax
                        
                    